Citation Nr: 1411540	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for periodontal disease to include as secondary to service-connected diabetes mellitus (DM) to include for VA outpatient dental treatment purposes. 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has periodontal disease which he claims is secondary to service-connected DM.  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, the regulations provide that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).  Although the RO indicated it was forwarding the SOC to VHA, this action is insufficient to meet the regulation.  To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for a dental disability (periodontal disease, claimed a secondary to DM mellitus), to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 

2.  After ensuring that the requested actions are completed, the RO or AMC should readjudicate the claim on appeal, with consideration of 38 C.F.R. §§ 3.381(a) and 17.161.  If the benefits sought are not fully granted, the Veteran should be furnished a supplemental statement of the case, before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


